People v Gonzalez (2020 NY Slip Op 05870)





People v Gonzalez


2020 NY Slip Op 05870


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Kapnick, J.P., Singh, Kennedy, Mendez, JJ. 


Ind No. 1975/06 1975/06 Appeal No. 12105 Case No. 2018-2297 

[*1]The People of the State of New York, Respondent,
vVictor Gonzalez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Hunter Haney of counsel), and Milbank LLP, New York (Jeremy Butt of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Alvin M. Yearwood, J.), rendered November 13, 2017, convicting defendant, after a nonjury trial, of manslaughter in the first degree, failure to report a death or removing a body, and dissection of a body, and sentencing him to an aggregate term of 26 to 28 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence disproved defendant's justification defense beyond a reasonable doubt. Even if defendant was initially justified in hitting the victim in the head with a hammer, there was no justification for his continued use of deadly physical force, where, after chasing the victim into another room, defendant inflicted at least 10 hammer blows and 4 stab wounds to the victim's chest that punctured his heart
and lung (see People v Barreto, 70 AD3d 574 [1st Dept 2010], lv denied 15 NY3d 772 [2010]).
We perceive no basis for reducing the sentence. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020